DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 01/13/2022 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding the interpretation of the “mechanical assembly” under 35 U.S.C. 112(f), found on pages 9-11 of the Remarks, have been considered and are persuasive. On page 11, under the Third Prong section, the Applicant states that claim language “mechanical assembly coupling the electric motor to the restrictor ring” provides a functional, structural limitation where the “assembly must couple the electric motor to the restrictor ring”. The Examiner agrees with Applicant’s Third Prong analysis, and references MPEP 2181.II.C:
“Examiner will apply 35 U.S.C. 112(f) to a claim limitation that uses the term ‘means’ or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device…”
Where in this case, the functional, structural limitation following the generic placeholder “mechanical assembly” can reasonably be interpreted as a structural modifier, requiring the mechanical assembly to couple the electric motor to the restrictor ring. Such mechanical assemblies are known to include the structures of e.g. couplers, shafts, gears, and/or pulleys with chains/belts. Therefore, 
Applicant’s arguments regarding the interpretation of the “controller” under 35 U.S.C. 112(f), found on pages 11-12 of the Remarks, have been considered but are not persuasive. The Applicant states that the first prong analysis of the “controller” in the previous Office Action is improper, because the analysis makes reference to MPEP 2181.II.B (titled as “Description Necessary to Support a Claim Limitation which invokes 35 U.S.C. 112(f)…”) while determining if the term “controller” being a generic placeholder. The Examiner respectfully disagrees and states that MPEP 2181.II.B was referenced to support the interpretation of the computer-based term “controller” under 35 U.S.C. 112(f), since said MPEP section explicitly discusses computer-based examples/limitations that have already invoked interpretations under 35 U.S.C. 112(f). The Examiner maintains the interpretation of the “controller” under 35 U.S.C. 112(f) and elaborates that in the art, the term “controller” has the known structure of a computer, where the term “controller”, or “computer” provides sufficient structure for performing known, basic functions such as receiving, storing, processing, and outputting data. In this case, the claimed “controller” is to perform a specific function of “to move the restrictor ring to change a width of the gap”, demonstrating that the claimed “controller” is required to perform a more complex, specific function other than the known basic functions of a computer. For the claimed “controller” to perform said specific function, a special programming, i.e. software, is required. Thus, the claimed “controller” is considered as a generic placeholder.
As a result, previous drawing objections and claim rejections regarding the interpretation of computer-based limitations are maintained in the Office Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed algorithms found in claims 1, 6-10, 12, and 15-19 as interpreted under 35 U.S.C. 112(f) (see Sections 8-17 of this OA (Office Action)), and discussed in paragraphs 0052-0061 of the specification must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The following limitations do not use the word “means”, but invoke interpretation under 35 U.S.C. 112(f) (see MPEP 2181.II.B for details, Computer-Implemented Means-Plus-Function Limitations).

Claims 1 and 12 recite “a controller communicatively coupled to the electric motor, the controller having one or more processing devices, a memory coupled to the one or more processing devices, and storage media, wherein the storage media has instructions stored thereon, the instructions, when executed by the one or more processing devices, cause the one or more processing devices to send commands to the electric motor to move the restrictor ring to change a width of the gap.”
Three Prong Analysis: Generic Place Holder
Generally in the art, the element “controller” having “one or more processors”, “a memory”, and “a storage media” has the known structure of a computer. However, the claimed controller is required to perform a certain set of instructions that result in the claimed function of “to move the restrictor ring to change a width of the gap”. In this case, the examiner finds that an ordinary, off-the-shelf, controller is not capable of performing the claimed function without the special programming of the claimed “instructions” (i.e. software, algorithm). Therefore, the claimed “controller” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.
Three Prong Analysis: Functional Language
The claims recite the functional language of “to move the restrictor ring to change a width of the gap.”
Three Prong Analysis: Disclosed Structure
The claims do not recite a known structure that performs the claimed function, since the “controller” is interpreted as a generic place holder (see Section 8.a), and the claimed “instructions” is a software comprised of algorithms that does not have a known structure.
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claims 1 and 12, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0052 of the 
The homing routine is used to determine the absolute zero positon of the restrictor ring by moving the ring until the ring contacts the auger, where a current of the motor is monitored to determine the instance the ring contacts the auger via a current spike (paragraphs 0052-0053). The disclosure does not provide details on how to identify the spike, e.g. a percentage increase of the current over a range of time while monitoring the current of the motor.
The translation of the restrictor ring is executed using a translation algorithm, which “can be an equation, a table, or other appropriate conversion means” (paragraph 0054). Paragraphs 0054-0055 the specification discusses the translation algorithm, however, the specification does not provide adequate information to reproduce the translation algorithm, which makes the metes and bounds of the translation algorithm unclear. Additionally, paragraphs 0056-0057 further define the translation algorithm to include a backlash compensation variable, where the specification does not provide details on how to determine and model said backlash amount as an algorithm.
The full open routine is used to fully open the restrictor ring to a maximum desired gap either via the input of an operator, or via communications with “other control software” during an emergency, immediate stop, or shut down situation (paragraph 0060). 
The automatic gap control routine is used to automatically adjust the gap based on feedback from “other software” regarding process variables for the product flow. The variables being “a moisture level of the product flow that passes through the gap 102, a percentage of the product flow exiting through the gap 102 that is calcium, a percentage of the product flow passing through the screen 108 that is calcium, a weight ratio between the flow pressed through the screen and the flow exiting through the gap 102, and/or other process variables.” Where the specification does not provide adequate information on how each variable is weighed, or considered, by the algorithm to appropriately adjust the restrictor ring and gap.
Claims 6, 7, 15, and 16 recite “wherein the instructions cause the one or more processing devices to: 3 of 8Application No. 16/943,089 Response to Non-Final Office Action mailed August 12, 2021 set the gap at a desired width wherein set the gap at a desired width includes: move the restrictor ring to decrease the gap until the restrictor ring contacts the auger; and in response to the restrictor ring contacting the auger, move the restrictor ring to increase the gap until the restrictor ring has moved an amount equal to the desired width.” and “wherein set the gap at a desired width includes: identify an increase in current to the electric motor that corresponds to the restrictor ring contacting the auger; and in response to the restrictor ring contacting the auger, rotate the shaft of the electric motor in a direction to increase the gap and for an amount corresponding to the restrictor ring having moved an amount equal to the desired width.”
Three Prong Analysis: a generic place holder
Generally in the art, the element “one or more processors” of the “controller” has the known structure of a processor. However, the claimed processor is required to perform a certain set of instructions that result in the claimed function of to “move the restrictor ring to decrease the gap until the restrictor ring contacts the auger”, “move the restrictor ring to increase the gap until the restrictor ring has moved an amount equal to the desired width”, “identify an increase in current to the electric motor that corresponds to the restrictor ring contacting the auger”, and “rotate the shaft of the electric motor in a direction to increase the gap and for an amount corresponding to the restrictor ring having moved an amount equal to the desired width”. In this case, the examiner finds that an ordinary, off-the-shelf, processor is not capable of performing the claimed function without the special programming of the claimed 
Three Prong Analysis: a functional language
The claims recite the functional languages of to “move the restrictor ring to decrease the gap until the restrictor ring contacts the auger”, “move the restrictor ring to increase the gap until the restrictor ring has moved an amount equal to the desired width”, “identify an increase in current to the electric motor that corresponds to the restrictor ring contacting the auger”, and “rotate the shaft of the electric motor in a direction to increase the gap and for an amount corresponding to the restrictor ring having moved an amount equal to the desired width.”
Three Prong Analysis: disclosed structure
The claims do not recite a known structure that performs the claimed function, since the “processors” from the “controller” are interpreted as a generic place holder (see Section 10.a), and the claimed “instructions” is a software comprised of algorithms that does not have a known structure.
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claims 6, 7, 15, and 16, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0052 of the specification states that “one or more routines” may be performed by the controller, in order to “perform a desired action with the electric motor… and restrictor ring”. The following are different routines and instances found in the specification, where the position of the restrictor ring is adjusted based on a desired gap, as required by the claimed function.
The homing routine is used to determine the absolute zero positon of the restrictor ring by moving the ring until the ring contacts the auger, where a current of the motor is monitored to 
The translation of the restrictor ring is executed using a translation algorithm, which “can be an equation, a table, or other appropriate conversion means” (paragraph 0054). Paragraphs 0054-0055 the specification discusses the translation algorithm, however, the specification does not provide adequate information to reproduce the translation algorithm, which makes the metes and bounds of the translation algorithm unclear. Additionally, paragraphs 0056-0057 further define the translation algorithm to include a backlash compensation variable, where the specification does not provide details on how to determine and model said backlash amount as an algorithm.

Claims 8 and 17 recite “wherein the instructions cause the one or more processing devices to include additional movement when commanding rotation of the shaft of the electric motor that causes a change in direction from a most recent movement of the restrictor ring to account for gear backlash in the adjustment assembly.”
Three Prong Analysis: a generic place holder
Generally in the art, the element “one or more processors” of the “controller” has the known structure of a processor. However, the claimed processor is required to perform a certain set of instructions that result in the claimed function of “to include additional movement when commanding rotation of the shaft of the electric motor.” In this case, the examiner finds that an ordinary, off-the-shelf, processor is not capable of performing the claimed function without the special programming of the claimed “instructions” (i.e. software, algorithm). Therefore, the 
Three Prong Analysis: a functional language
The claims recite the functional language of “to include additional movement when commanding rotation of the shaft of the electric motor.”
Three Prong Analysis: disclosed structure
The claim recitation does not recite a known structure that performs the claimed function, since the “processors” from the “controller” are interpreted as a generic place holder (see Section 12.a), and the claimed “instructions” is a software comprised of algorithms that does not have a known structure.
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claims 8 and 17, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0052 of the specification states that “one or more routines” may be performed by the controller, in order to “perform a desired action with the electric motor… and restrictor ring”. The following are different routines and instances found in the specification, where the position of the restrictor ring is adjusted based on a desired gap, as required by the claimed function.
The translation of the restrictor ring is executed using a translation algorithm, which “can be an equation, a table, or other appropriate conversion means” (paragraph 0054). Paragraphs 0054-0055 the specification discusses the translation algorithm, however, the specification does not provide adequate information to reproduce the translation algorithm, which makes the metes and bounds of the translation algorithm unclear. Additionally, paragraphs 0056-0057 further define the translation algorithm to include a backlash compensation variable, where the 

Claims 9 and 18 recite “wherein the instructions cause the one or more processing devices to limit a gap setting to larger than a minimum width.”
Three Prong Analysis: a generic place holder
Generally in the art, the element “one or more processors” of the “controller” has the known structure of a processor. However, the claimed processor is required to perform a certain set of instructions that result in the claimed function of “to limit a gap setting to larger than a minimum width.” In this case, the examiner finds that an ordinary, off-the-shelf, processor is not capable of performing the claimed function without the special programming of the claimed “instructions” (i.e. software, algorithm). Therefore, the claimed “processor” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.
Three Prong Analysis: a functional language
The claims recite the functional languages of “to limit a gap setting to larger than a minimum width.”
Three Prong Analysis: disclosed structure
The claim recitation does not recite a known structure that performs the claimed function, since the “processors” from the “controller” are interpreted as a generic place holder (see Section 14.a), and the claimed “instructions” is a software comprised of algorithms that does not have a known structure.
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claims 9 and 18, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0052 of the 
Paragraph 0059 of the specification discusses setting a maximum setting of the gap, so that the operator does not set a too large of a gap where the restrictor ring becomes unthreaded from the ring gear. The specification does not provide adequate details or examples as to how to determine the maximum setting of the gap, e.g. a maximum limit set by a thread count, or a percentage of a length span of the threads of the ring gear.

Claims 10, and 19 recite “wherein the instructions cause the one or more processing devices to automatically adjust the gap in response to process variable information received from a system monitoring product flow through the separator.”
Three Prong Analysis: a generic place holder
Generally in the art, the element “one or more processors” of the “controller” has the known structure of a processor. However, the claimed processor is required to perform a certain set of instructions that result in the claimed function of “to automatically adjust the gap in response to process variable information received from a system monitoring product flow through the separator.” In this case, the examiner finds that an ordinary, off-the-shelf, processor is not capable of performing the claimed function without the special programming of the claimed “instructions” (i.e. software, algorithm). Therefore, the claimed “processor” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.

Three Prong Analysis: a functional language
The claims recite the functional languages of “to automatically adjust the gap in response to process variable information received from a system monitoring product flow through the separator.”
Three Prong Analysis: disclosed structure
The claim recitation does not recite a known structure that performs the claimed function, since the “processors” from the “controller” are interpreted as a generic place holder (see Section 16.a), and the claimed “instructions” is a software comprised of algorithms that does not have a known structure.
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claims 10 and 19, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0052 of the specification states that “one or more routines” may be performed by the controller, in order to “perform a desired action with the electric motor… and restrictor ring”. The following are different routines and instances found in the specification, where the position of the restrictor ring is adjusted based on a desired gap, as required by the claimed function.
The automatic gap control routine is used to automatically adjust the gap based on feedback from “other software” regarding process variables for the product flow. The variables being “a moisture level of the product flow that passes through the gap 102, a percentage of the product flow exiting through the gap 102 that is calcium, a percentage of the product flow passing through the screen 108 that is calcium, a weight ratio between the flow pressed through the screen and the flow exiting through the gap 102, and/or other process variables.” Where the specification does not provide adequate information on how each variable is weighed, or considered, by the algorithm to appropriately adjust the restrictor ring and gap.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not provide support for the claimed algorithms as interpreted under 35 U.S.C. 112(f) of claims 1 and 12 as discussed in Section 9 of this OA, claims 6, 7, 15, and 16 as discussed in Section 11 of this OA, claims 8 and 17 as discussed in Section 13 of this OA, claims 9 and 18 as discussed in Section 15 of this OA, and claims 10 and 19 as discussed in Section 17 of this OA. The disclosure does not demonstrate that the applicant has made an invention that achieves the claimed function, because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12, and 15-19 invoke computer-implemented 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed in Sections 7-17 of this OA. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification does not provide adequate information for one of ordinary skill in the art to reproduce the claimed algorithms, as discussed in Sections 9, 11, 13, 15, and 17 of this Office Action. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner notes that no art has been applied to claim 1, 2, 6-13 and 15-20 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II and 112 rejections above for details.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725